IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-76,677


EX PARTE THEODORE PAUL GALLIA, JR., Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 34,276 IN THE 66TH DISTRICT COURT

FROM HILL COUNTY



 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of possession of
firearm by a felon and, after a period of community supervision, sentenced to ten years'
imprisonment.  He did not appeal his conviction. 
	Applicant contends that his conviction is invalid because at the time of this offense, he had
not previously been convicted of a felony.  In order to be convicted on a charge of possession of a
firearm by a felon, Applicant must have been previously convicted of a felony.  At the time of this
offense, Applicant was on deferred adjudication supervision for a drug charge, but that offense was
not adjudicated until after the offense date in this case.  Applicant is entitled to relief. 
	Relief is granted.  The judgment in Cause No. 34,276 in the 66th Judicial District Court of
Hill County is set aside, and Applicant is remanded to the custody of the sheriff of Hill County to
answer the charges as set out in the indictment.  The trial court shall issue any necessary bench
warrant within 10 days after the mandate of this Court issues.
	Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional
Institutions Division and Pardons and Paroles Division.

Delivered: November 9, 2011
Do Not Publish